DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/21 has been entered.

Response to Amendment
3.	The rejection of Claims 1, 3, 8, 9, 13, 17, and 19-22 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0079546 A1) as set forth in the Final Rejection filed 02/02/21 is overcome by the Applicant’s amendments.

Allowable Subject Matter
4.	Claims 1-13 and 16-22 are allowed.
	The closest prior art is provided by Park et al. (US 2016/0079546 A1), which discloses compounds of the following form:

    PNG
    media_image1.png
    231
    378
    media_image1.png
    Greyscale

([0030]).  An embodiment is disclosed:

    PNG
    media_image2.png
    333
    375
    media_image2.png
    Greyscale

(page 29).  However, it is the position of the Office that neither Park et al. singly nor in combination with any other prior art provides sufficient motivation to produce any of the Applicant’s recited compounds, particularly in regards to the specific nature of A2 of Formula 1.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786